Exhibit 10.3

AGREEMENT AND GENERAL RELEASE

 

Radius Health, Inc. (the “Company”) and Robert Ward (“Executive”) agree (this
“Agreement and General Release”):

 

1.Last Day of Employment.  Executive’s last day of employment with the Company
was July 16, 2017 (the “Termination Date”).  In addition, effective as of the
Termination Date, Executive ceased to serve as the President and Chief Executive
Officer of the Company and its affiliates and ceased to be eligible for any
benefits or compensation from the Company and its affiliates other than as
specifically provided in herein pursuant to Section 8 of the Executive
Employment Agreement between the Company and Executive dated as of December 12,
2013, as amended by the First Amendment to Executive Employment Agreement
between the Company and the Executive dated as of July 1, 2015 (together, the
“Employment Agreement”).  Executive further acknowledges and agrees that from
and after the date Executive executes this Agreement and General Release,
Executive will not represent (and since the Termination Date the Executive has
not represented) the Executive as being a director, employee, officer, trustee,
agent or representative of the Company or its affiliates for any purpose.  In
addition, effective as of Termination Date, Executive resigns from all offices,
directorships, trusteeships, committee memberships and fiduciary capacities held
with, or on behalf of, the Company and its affiliates or any benefit plans of
the Company and its affiliates and shall take all actions reasonably requested
by the Company to effectuate the foregoing.  

 

2.Consideration.  The parties acknowledge that this Agreement and General
Release is being executed in accordance with Section 9 of the Employment
Agreement.  In particular, the parties acknowledge and agree that Executive’s
ending of employment with the Company shall be treated as a termination other
than for Cause (as defined in the Employment Agreement) for purposes of the
Employment Agreement. Accordingly, subject to (i) Executive’s execution and
non-revocation of this Agreement and General Release, and (ii) Executive’s
continued compliance with the Confidentiality Agreement and Non-Competition
Agreement dated July 1, 2015 and attached as Exhibit A to the First Amendment to
the Employment Agreement (the “Confidentiality Agreement”), and (iii) delivery
to the Company of a resignation from all offices, directorships and fiduciary
positions with the Company, its affiliates and employee benefit
plans,  Executive shall be entitled to the following:

 

 

a.

continued payment of Executive’s Base Salary (as defined in the Employment
Agreement) as of the Termination Date (which is at an annual rate of $600,000)
for a period of twelve (12) months following the Termination Date (the “Salary
Severance Period”) in accordance with the Company’s ordinary payroll practices;
provided that the Company shall not be obligated to provide Salary Severance
until this Agreement and General Release becomes fully effective.  If the
Company does not make one or more payments of Salary Severance on a regular
payroll date because this Agreement and General Release has not yet become fully
effective, the Company shall make all such delayed payments by the first payroll
date when it is practicable to do so after the Effective Date (as defined
below);

 

 

--------------------------------------------------------------------------------

 

 

b.

if Executive timely elects continued coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”) for himself and his covered
dependents under the Company’s group health plans following the Termination
Date, then the Company shall pay the COBRA premiums necessary to continue
Executive’s and his covered dependents’ health insurance in effect on the
Termination Date until the earliest of: (i) twelve (12) months following the
Termination Date (the “COBRA Severance Period”); (ii) the date when the
Executive becomes eligible for substantially equivalent health insurance
coverage in connection with new employment or self-employment; or (iii) the date
the Executive ceases to be eligible for COBRA continuation coverage for any
reason, including plan termination (such period from the Termination Date
through the earlier of (i)-(iii), the “COBRA Payment Period”).  Notwithstanding
the foregoing, if at any time the Company determines that its payment of COBRA
premiums on Executive’s behalf would result in a violation of applicable law,
then in lieu of paying COBRA premiums pursuant to this Section 2(b), the Company
shall pay Executive on the last day of each remaining month of the COBRA Payment
Period, a fully taxable cash payment equal to the COBRA premium for such month,
subject to applicable tax withholding (such amount, the “Special Severance
Payment”), such Special Severance Payment to be made without regard to
Executive’s payment of COBRA premiums;

 

 

c.

a pro-rata portion of Executive’s Target Bonus (as defined in the Employment
Agreement, which has been previously increased from 50% to 60%) for the 2017
performance year (with such prorated portion calculated based upon the number of
days that the Executive was employed during such performance year divided by the
total number of days in such performance year),  in a lump sum amount of
$194,400 (the “Pro-Rata Annual Bonus”), less applicable deductions and
withholdings, payable on the Company’s first ordinary payroll date occurring
after the Effective Date (as defined below);

 

 

d.

twenty-five (25%) of Executive’s shares subject to the Option (as defined in the
Employment Agreement) shall accelerate and vest as of the Termination Date; and

 

 

e.

the time period that Executive has to exercise all Vested/Unexercised Shares (as
set forth below in Section 3) shall be extended for a period equal to twelve
(12) months from the Termination Date. The Vested/Unexercised Shares will
otherwise be governed by the Equity Documents (as defined below). Any
Vested/Unexercised Shares that were issued as incentive stock options (“ISOs”)
shall cease to qualify as ISOs for U.S. federal income tax purposes and shall
instead be treated as nonqualified stock options.  

 

The Company shall make deductions, withholdings and tax reports with respect to
the payments and benefits detailed herein that it reasonably determines to be
required by applicable law.  The payments detailed in this Agreement and General
Release shall be in amounts net of any such deductions or withholdings, and
nothing in this Agreement and General Release shall be

2

--------------------------------------------------------------------------------

 

construed to require the Company to make any payments to compensate Executive
for any adverse tax effect associated with any payments or benefits or for any
deduction or withholding from any payment or benefit.  

3.Equity.  All options that Executive holds to purchase shares of the Company’s
common stock pursuant to the Radius Health, Inc. 2011 Equity Incentive Plan (as
Amended and Restated) (the “Equity Plan”) or any predecessor plan and any
associated Stock Option Agreements (together, the “Equity Documents”) that are
unvested shares as of Executive’s Termination Date shall lapse on that date and
will not be exercisable. The Executive acknowledges and agrees that the
following summarizes all vested options that will have not been exercised by the
Executive as of the Termination Date and that shall remain exercisable by the
Executive as of the Termination Date subject to the terms of the Equity
Documents (as modified herein):

 

Grant Date

Vested/Unexercised Shares

Unvested Shares

February 16, 2014

12,820

-

February 16, 2014

38,460

 

February 16, 2014 (the Option as defined in the Employment Agreement)

695,3251

-

December 17, 2014

134,375

77,397

December 17, 2014

 

3,228

February 10, 2016

55,338

94,222

February 10, 2016

 

6,690

February 17, 2017

-

187,800

 

 

4.Revocation.  Executive may revoke this Agreement and General Release for a
period of seven (7) calendar days following the day Executive executes this
Agreement and General Release. Any revocation within this period must be
submitted in writing to the Company and state, “I hereby revoke my acceptance of
our Agreement and General Release.” The revocation must be personally delivered
to the Chairman of the Board, Radius Health, Inc., 950 Winter Street, Waltham,
MA 02451, or his designee. This Agreement and General Release shall become
effective and irrevocable on the eighth (8th) day after Executive executes it,
unless earlier revoked by Executive in accordance with this Section 4 (the
“Effective Date”).

 

5.General Release of Claims.  Executive and Executive’s heirs, executors,
administrators, successors and assigns (collectively referred to throughout this
Agreement and General Release as “Employee”) knowingly and voluntarily release
and forever discharge the Company and its affiliates, subsidiaries, divisions,
benefit plans, successors and assigns in such capacity, and the current, future
and former employees, officers, directors, trustees and agents thereof
(collectively referred to as the “Employer”) from any and all actions, causes of
action,

 

1 

This number assumes acceleration occurs if Employee satisfies the Conditions set
forth in Section 9 of the Employment Agreement.  

3

--------------------------------------------------------------------------------

 

contributions, indemnities, duties, debts, sums of money, suits, controversies,
restitutions, understandings, agreements, promises, claims regarding stock,
stock options or other forms of equity compensation, commitments, damages, fees
and liabilities, responsibilities and any and all claims, demands, executions
and liabilities of whatsoever kind, nature or description, oral or written,
matured or unmatured, suspected or unsuspected at the present time, in law or in
equity, whether known and unknown, against the Employer, which Employee has, has
ever had or may have as of the date of Executive’s execution of this Agreement
and General Release, including, but not limited to, any alleged violation of:

•Title VII of the Civil Rights Act of 1964, as amended;

•The Civil Rights Act of 1991;

•Sections 1981 through 1988 of Title 42 of the United States Code, as amended;

•The Employee Retirement Income Security Act of 1974, as amended;

•The Immigration Reform and Control Act, as amended;

•The Americans with Disabilities Act of 1990, as amended;

•The Age Discrimination in Employment Act of 1967, as amended;

•The Older Workers Benefit Protection Act of 1990;

•The Worker Adjustment and Retraining Notification Act, as amended;

•The Occupational Safety and Health Act, as amended;

•The Family and Medical Leave Act of 1993;

 

•

Any wage payment and collection, equal pay and other similar laws (including but
not limited to the Fair Labor Standards Act and claims for wages, bonuses,
incentive compensation, commissions, vacation pay or any other compensation or
benefits either under the Massachusetts Wage Act, M.G.L. c. 149, §§ 148-150C, or
otherwise), and acts and statutes of the Commonwealth of Massachusetts;

 

•

Any other federal, state or local civil or human rights law or any other local,
state or federal law, regulation or ordinance;

 

•

Any public policy, contract, tort, or common law; or

 

•

Any allegation or claim for damages or other remedies of any sort, including,
without limitation, compensatory damages, punitive damages, injunctive relief,
costs, fees, or other expenses including attorneys’ fees incurred in these
matters.

 

Notwithstanding anything herein to the contrary, the sole matters to which the
Agreement and General Release do not apply are: (i) Employee’s express rights or
claims for accrued vested benefits under any employee benefit plan, policy or
arrangement maintained by the Employer or under COBRA; (ii) Employee’s rights
under the provisions of the Employment Agreement which are intended to survive
termination of employment; (iii) Employee’s rights as a stockholder; (iv) any
rights of the Executive to indemnification as a director or officer of the
Company; or (v) any rights that cannot be released as a matter of applicable
law, but only to the extent such rights may not be released under such
applicable law.  Employee agrees not to accept damages of any nature, other
equitable or legal remedies for Employee’s own benefit or attorney’s fees or
costs from the Employer with respect to any claim released by this Agreement and
General Release.  Employee represents and warrants to the Employer that there
has been no assignment or other transfer of any interest in any claim that
Employee may have against the Employer.  Employee agrees to indemnify and hold
harmless the Employer from any liability, claims, demands, damages, costs,
expenses and attorneys’ fees incurred as a result of any such assignment or
transfer from Employee.

4

--------------------------------------------------------------------------------

 

 

6.Affirmations.  Employee affirms Executive has not filed, has not caused to be
filed, and is not presently a party to, any claim, complaint, or action against
the Employer in any forum.  Employee further affirms that the Executive has been
paid and/or has received all compensation, wages, bonuses, commissions, and/or
benefits to which Executive may be entitled and no other compensation, wages,
bonuses, commissions and/or benefits are due to Executive, except as provided
herein.  Employee also affirms Executive has no known workplace injuries.

 

7.Cooperation; Return of Property.  Employee agrees to reasonably cooperate with
the Employer and its counsel in connection with any investigation,
administrative proceeding or litigation relating to any matter that occurred
during Executive’s employment in which Executive was involved or of which
Executive has knowledge.  The Employer will reimburse Employee for any
reasonable out-of-pocket travel, delivery or similar expenses incurred in
providing such service to the Employer. Employee represents that Employee has
returned to the Employer all property belonging to the Employer, including but
not limited to any leased vehicle, laptop, cell phone, keys, access cards, phone
cards and credit cards, provided that Executive may retain, and the Employer
shall cooperate in transferring, Executive’s cell phone number and Executive’s
personal rolodex and other address books.

 

8.Governing Law and Interpretation. This Agreement and General Release shall be
governed and conformed in accordance with the laws of the Commonwealth of
Massachusetts without regard to its conflict of laws provisions. In the event
Employee or the Employer breaches any provision of this Agreement and General
Release, Employee and the Employer affirm either may institute an action to
specifically enforce any term or terms of this Agreement and General Release.
Should any provision of this Agreement and General Release be declared illegal
or unenforceable by any court of competent jurisdiction and should the provision
be incapable of being modified to be enforceable, such provision shall
immediately become null and void, leaving the remainder of this Agreement and
General Release in full force and effect. Nothing herein, however, shall operate
to void or nullify any general release language contained in the Agreement and
General Release.

 

9.Continuing Obligations.  Executive acknowledges that Executive’s obligations
under the Confidentiality Agreement shall continue in effect, the terms of which
are hereby incorporated by reference as material terms of this Agreement and
General Release.  For the avoidance of doubt, however, pursuant to the federal
Defend Trade Secrets Act of 2016, Executive shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that (a) is made (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (b) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.  

 

10.Protected Disclosures and Other Protected Actions.  Nothing contained in this
Agreement and General Release or the Confidentiality Agreement limits
Executive’s ability to file a charge or complaint with any federal, state or
local governmental agency or commission (a “Government Agency”).  In addition,
nothing contained in this Agreement and General Release or the Confidentiality
Agreement limits Executive’s ability to communicate with any

5

--------------------------------------------------------------------------------

 

Government Agency or otherwise participate in any investigation or proceeding
that may be conducted by any Government Agency, including Executive’s ability to
provide documents or other information, without notice to the Company, nor does
anything contained in this Agreement and General Release or the Confidentiality
Agreement apply to truthful testimony in litigation.  If Executive files any
charge or complaint with any Government Agency and if the Government Agency
pursues any claim on Executive’s behalf, or if any other third party pursues any
claim on Executive’s behalf, Employee waives any right to monetary or other
individualized relief (either individually, or as part of any collective or
class action); provided that nothing in this Agreement and General Release
limits any right Executive may have to receive a whistleblower award or bounty
for information provided to the Securities and Exchange Commission.

 

11.No Admission of Wrongdoing. Employee agrees that neither this Agreement and
General Release nor the furnishing of the consideration for this Agreement and
General Release shall be deemed or construed at any time for any purpose as an
admission by the Employer of any liability or unlawful conduct of any kind.

 

12.Non-Disparagement. Employee and the Employer (through its officers and
directors) agree not to disparage the other party, and the other party’s
officers, directors, employees, shareholders and agents, in any manner likely to
be harmful to them or their business, business reputation or personal
reputation; provided that both Employee and the Employer may respond accurately
and fully to any question, inquiry or request for information when required by
legal process and provided further that nothing in this Section 12 shall
preclude the Employer or Employee from making truthful statements that are
reasonably necessary or to enforce or defend the party’s rights under this
Agreement and General Release.

 

13.Amendment. This Agreement and General Release may not be modified, altered or
changed except upon express written consent of both parties wherein specific
reference is made to this Agreement and General Release.  

 

14.Entire Agreement. This Agreement and General Release, the Confidentiality
Agreement, and the Equity Documents (as modified herein) set forth the entire
agreement between the parties hereto and fully supersede any prior agreements or
understandings between the parties; provided, however, that notwithstanding
anything in this Agreement and General Release, the provisions in the Employment
Agreement which are intended to survive termination of the Employment Agreement,
including but not limited to those contained in Section 11 thereof, shall
survive and continue in full force and effect.  Employee acknowledges Executive
has not relied on any representations, promises, or agreements of any kind made
to Executive in connection with Executive’s decision to accept this Agreement
and General Release.  

 

15.ADEA.  Employee understands and acknowledges that Employee is waiving and
releasing any rights Executive may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”), and that this waiver and release is knowing and
voluntary.  Employee understands and agrees that this waiver and release does
not apply to any rights or claims that may arise under the ADEA after the date
Executive signs this Agreement and General Release. Employee understands and
acknowledges that the consideration given for this waiver and release

6

--------------------------------------------------------------------------------

 

is in addition to anything of value to which Employee was already entitled.
Employee further understands and acknowledges that Employee has been advised by
this writing that nothing in this Agreement and General Release prevents or
precludes Executive from challenging or seeking a determination in good faith of
the validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law.

 

16.Counterparts.  This Agreement and General Release may be executed in multiple
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

 

 

[Signature page follows]


7

--------------------------------------------------------------------------------

 

EMPLOYEE HAS BEEN ADVISED THAT EXECUTIVE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS
TO REVIEW THIS AGREEMENT AND GENERAL RELEASE AND HAS BEEN ADVISED IN WRITING TO
CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT AND GENERAL
RELEASE.

 

EMPLOYEE AGREES ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS AGREEMENT
AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL
TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.  IN THE EVENT EMPLOYEE SIGNS
THIS AGREEMENT AND GENERAL RELEASE AND RETURNS IT TO THE COMPANY IN LESS THAN
THE

TWENTY-ONE (21) DAY PERIOD IDENTIFIED ABOVE, EMPLOYEE HEREBY ACKNOWLEDGES THAT
EMPLOYEE HAS FREELY AND VOLUNTARILY CHOSEN TO WAIVE THE TIME PERIOD ALLOTTED FOR
CONSIDERING THIS AGREEMENT AND GENERAL RELEASE.

 

HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES SET FORTH HEREIN, AND TO RECEIVE THE SUMS AND BENEFITS SET FORTH IN THE
EMPLOYMENT AGREEMENT, EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE
CONSIDERATION, ENTERS INTO THIS AGREEMENT AND GENERAL RELEASE INTENDING TO
WAIVE, SETTLE AND

RELEASE ALL CLAIMS EXECUTIVE HAS OR MIGHT HAVE AGAINST THE EMPLOYER.

 

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement and General Release as of the date set forth below:

 

 

 

 

RADIUS HEALTH, INC.

 

EXECUTIVE

 

 

 

By: /s/ Kurt Graves

 

/s/ Robert Ward

Name: Kurt Graves

 

Robert Ward

Its: Chairman of the Board

 

 

Date: July 16, 2017

 

Date: July 16, 2017

 

 

 

 

8